DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed March 10, 2021 has been entered.  Claims 1-20 remain pending in this application.
The amendment to the claims have addressed the issue to claims 6 and 18, as presented in the previous office action mailed December 10, 2020.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “wherein the second device accesses a contents of the device memory address…” but should either recite “a content” or “contents” (omitting the “a”).  For the purpose of examination, the latter solution is assumed for now. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US 9,575,796, as presented in applicant’s IDS) in view of Chou et al. (US 8,413,145) and Tsirkin (US 9,912,787, hereinafter “the ‘787 patent”).
Regarding claim 1, Tsirkin teaches a system (Fig. 1, system 100) comprising: 
a host with a first device which includes a memory, a device with access to a plurality of device memory addresses, a processor, and a supervisor (system 100 is described as a host computer system in Col. 2, Lines 8-11, where the computer system includes nodes 110 which each include processors 120, memory devices 130, IO devices; the host OS contains a hypervisor 180 which reads upon the supervisor); and 
a first application with access to a first plurality of application memory addresses (AMA) (Fig. 1, virtual machines 170 running guest OS 196; examiner notes that in applicant’s specification, while application 150 operating within the guest is the exemplary embodiment of an application, a guest OS is still described as an example application in [0014]; as such, the virtual machines’ guest OS sufficiently reads upon the claimed application), including a first AMA mapped to a first page table entry (PTE) in a first page table (Fig. 1, page table 182 is described as mapping physical addresses for the VM’s, reading upon the application memory address, with physical addresses for the host, spread across memory devices 130, see Col. 3, Lines 36-45), wherein the first application is configured to execute on the processor (the virtual machines execute the guest OS using virtualized CPU’s, where the processor virtualization is implemented using the host processors, see Col. 3, Lines 3-15) to: 
share access to a first page of memory addressed by the first AMA with the device to store data received by the device for the first application, wherein the first page is mapped as a device memory address of the plurality of device memory addresses (Fig. 1, page table 182, where entries are shown map between physical addresses of the VM and a physical address of the host, which is assigned to one of the memory devices, see Col. 3, Lines 36-45; Fig. 2 shows the page table entries in more detail, with VM physical address in 240 entries and the host physical address, reading on the device memory address, in the 260 entries, see also Col. 3, Lines 46-50; in Fig. 2, column 250 shows protection identifiers, as one of these is read-write, then necessarily, the virtual machines 
later send a request to disconnect from the device (Fig. 4, receive a message from a virtual machine in step 410, where Fig. 5, step 510 includes an example message as a request to reset the source virtual machine; resetting the source virtual machine would necessarily require a temporary disconnect with the related memory devices; this is also supported by the hypervisor serving to offline all memory corresponding to the source VM in step 550); 
wherein the supervisor is configured to: 
update the first PTE to address a second page instead of the first page (Fig. 5, steps 580, 590 – later attempts by the reset source VM to access a block of memory leads to remapping a new page, reading upon the updating of the PTE; see also Col. 7, Lines 5-18 where the hypervisor maps a new page ).
Tsirkin fails to teach wherein the supervisor is configured to:
responsive to receiving the request to disconnect, copy contents of the first page to a second page in the memory;
Tsirkin also fails to teach where the access is shared with a different second device that has access to the plurality of device memory addresses.
Tsirkin does disclose copying contents of pages in Fig. 5 step 550, but this is explicitly when there is not a request to disconnect, based on the branch of step 510.  Consequently, Tsirkin fails to anticipate this. 

As part of this disclosure, Chou describes a process of copying dirty pages out of a suspended virtual machine for later usage, see Fig. 2, where pages marked as dirty with indicator 212 are copied into ring buffer 214, and then later transmitted to another host, see also Col. 8, Lines 16-24, as well as Fig. 3 generally.  This process is explicitly linked to a suspension of a virtual machine in Col. 1, Lines 40-47 in a general context of a checkpointing/high available system.
An obvious modification can be identified: incorporating Chou’s steps of copying dirty pages to another location of memory with Tsirkin’s reclamation process when resetting the source virtual machine.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Chou’s copying of dirty pages when resetting the virtual machine in Tsirkin’s reclamation process, as this copying of dirty data ensures that any actively modified data can still be saved for later usage after the source virtual machine is reset without losing the virtual machine’s state or data.
The combination of Tsirkin and Chou still fails to teach the different second device with the shared access to the memory addressed by the AMA.
The ‘787 patent’s disclosure is related to providing zero-copy functionality to a system with multiple virtual machines and devices, and as such comprises analogous art.
As part of this, the ‘787 patent discloses a host memory within the host hardware dedicated for storing packets from network devices, as well as being used to map with guest OS 
The ‘787 patent disclosure therefore provides for an obvious modification: combining Tsirkin’s system with the ability to provide shared memory access to network devices for any incoming network packets that are to be shared with the guest OS running on virtual machine.  Such a combination reads upon the limitation of the different second device, as well where the memory access is shared with the second device.  This modification further still reads upon a request from the application to disconnect from the second device, as Tsirkin’s process of restarting a virtual machine necessarily includes a temporary disconnect with all connected devices, including any network device that might have been storing related network packets.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the ‘787 patent’s ability to share memory access between a host, guest OS, and network devices with the Tsirkin system.  Both elements are known in the art, and as both disclosures are related to the functionality of related systems, being a host with hypervisor operating multiple virtual machines, one of ordinary skill in the art would be able to incorporate the ‘787’s disclosure about sharing access between devices without losing functionality of Tsirkin’s system.
Regarding claim 2, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, and combination further teaches wherein the device is one of a network interface and a storage device (as cited in the claim 1 rationale, the combination identified with the ‘787 patent incorporates sharing memory access to the network interfaces that are receiving incoming network packets, see again Col. 6, Lines 14-24).
Regarding claim 3, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, and Tsirkin teaches wherein the supervisor is one of a hypervisor and a host operating system (Fig. 1, host OS 186, which also includes hypervisor 180).
Regarding claim 4, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, and Tsirkin teaches wherein the supervisor assigns the second page to the first application (as the hypervisor maps the new page to the source VM, Fig. 5, step 590, then the hypervisor effectively allocates the new page for the source VM, see also Col. 7, Lines 5-18).
Regarding claim 5, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, and Tsirkin teaches wherein the first application is suspended after requesting to disconnect from the second device (the context of the discussion for claim 1 is a reclamation process where the source virtual machine is reset; necessarily, the source virtual machine must be suspended and unable to perform actions while it is being reset).
Regarding claims 6, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, and Tsirkin further teaches wherein the second device continues to access the first page after the first PTE is remapped to the second page (in one embodiment, Tsirkin’s hypervisor offlines memory pages by modifying the access protection to read-only, meaning 
Regarding claim 7, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, and Tsirkin teaches wherein the first page is reclaimed by the supervisor (the purpose of the offlining memory is in order to reclaim the memory, see Fig. 5, step 510, where the reclamation is performed in one embodiment by unmapping the memory from the virtual machine, see Col. 6, Lines 29-34), and any remaining data in the first page is discarded (being unmapped, necessarily any remaining data is not mapped to a virtual machine, effectively discarding it from usage).
Regarding claim 8, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, and Tsirkin teaches wherein a second application shares a third page of memory with the second device to store data received by the second device for the second application (after resetting, the hypervisor can identify attempts by the source virtual machine to access blocks of memory, reading upon this limitation, as the reset source virtual machine reads upon the second application, and the newly mapped page in step 590 reads upon the third page and storing data received by the second application).
Regarding claim 9, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 8, wherein the second device stores first data directed to the second application to the first page (as the source virtual machine reads upon both the first and second applications, then this becomes tautological; claim 1 recited sharing access to the first page for first data from the first application, and so first data directed to the second application, which is 
copy the first data to the third page (this follows from the rationale of claim 1, as the copying of the first data to another page occurs when resetting the source virtual machine in the combination of Tsirkin and Chou); and 
after copying the first data, reclaim the first page from the second device (the purpose of the offlining memory is in order to reclaim the memory, see Fig. 5, step 510, where the reclamation is performed in one embodiment by unmapping the memory from the virtual machine, see Col. 6, Lines 29-34), 
wherein the second device stores second data directed to the second application to the third page (after resetting, data directed to the source virtual machine is directed to the newly mapped page).
Regarding claim 12, the combination of Tsirkin and Chou teaches the system of claim 8, and Tsirkin teaches wherein the second application is the first application at a later point in time (as the context for the rationale of claim 1 relies on when a source virtual machine is reset, then the virtual machine after being reset reads upon the second application).
Regarding claim 13
Claims 16-19 are directed to method claims identical to the functional limitations recited in claims 1-3, 6 8, and 9.  As such, claim 16 can be rejected according to the same rationale of claim 1, claim 17 can be rejected according to the same rationale of claims 2 and 3, claim 18 can be rejected according to the same rationale of claim 6, and claim 19 can be rejected according to the same rationale of claims 8 and 9.
Regarding claim 20, Tsirkin teaches a computer-readable non-transitory storage medium storing executable instructions (see Col. 11, Lines 30-35), which when executed by a computer system, cause the computer system to perform the functional limitations identified in claim 1 and can therefore be rejected according to the same rationale of claim 1. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin in view of Chou and the ‘787 patent and further in view of Dong (US 8,533,713).
Regarding claim 14, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, and Tsirkin teaches wherein the plurality of device memory addresses are virtual memory addresses mapped in a page table (“Both virtual memory and physical memory may be divided into pages which are identified with a unique number”, Col. 3, Lines 30-32, where Fig. 2 shows the page table mapping between the virtual machine and device addresses).
The combination fails to teach an IOMMU manages the second device's access to the memory and consequently where the page table is managed in an IOMMU.
Dong’s disclosure is related to a computer system managing multiple virtual machines, and as such comprises analogous art.
As part of this disclosure, Dong discloses an IOMMU in Fig. 2, element 215, described as “[being] used to support secure access to the memory 206 and address translation for device 
An obvious substitution can be can be identified: substituting Tsirkin’s singular hypervisor containing the mapping functionality with Dong’s hypervisor and IOMMU, where the IOMMU performs the address translations.  Such a substitution reads upon the limitation of the claim, with the IOMMU facilitating address management.
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to substitute Tsirkin’s singular hypervisor containing the mapping functionality with Dong’s combined hypervisor and IOMMU.  Both elements are known in the art, and as Dong still identifies the hypervisor as performing the virtualization aspects while providing a disclosure identifying where the IOMMU is capable of managing address translations, one of ordinary skill in the art would reasonably expect the substitution to still operate. 
Regarding claim 15, the combination of Tsirkin, Chou, and the ‘787 patent teaches the system of claim 1, but fails to teach wherein the second device accesses contents of the device memory address through direct memory access.
Dong’s disclosure is related to a computer system managing multiple virtual machines, and as such comprises analogous art.
As part of this disclosure, Dong discloses an IOMMU in Fig. 2, element 215, described as “[being] used to support secure access to the memory 206 and address translation for device direct memory access (DMA) to enable VMs 240 and 250 to access the I/O devices directly 
An obvious substitution can be can be identified: substituting Tsirkin’s singular hypervisor containing the mapping functionality with Dong’s hypervisor and IOMMU, where the IOMMU performs the address translations.  Such a substitution reads upon the limitation of the claim, with the IOMMU utilizing DMA to access the underlying memory.
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to substitute Tsirkin’s singular hypervisor containing the mapping functionality with Dong’s combined hypervisor and IOMMU.  Both elements are known in the art, and as Dong still identifies the hypervisor as performing the virtualization aspects while providing a disclosure identifying where the IOMMU is capable of managing address translations, one of ordinary skill in the art would reasonably expect the substitution to still operate. 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 recites wherein the second device stores first data directed to the second application to the first page which is inaccessible to the second application, and the second device subsequently receives a second copy of the first data which is stored in the third page.  
The ’787 disclosure does discuss creating copies of network packets that are then provided to different guests, see Col. 6, Line 61-Col. 7, Line 6, but this is for a different context and as such no modification appears obvious.
No reference was found in an updated search to render this limitation obvious.
Claim 11 is objected to for dependence on claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The claims have recited a second device distinct from the first, requiring the inclusion of the ‘787 patent.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139